Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim status
	Claims 1-3, 5 and 8-25 are pending.
	Claim 1 is currently amended.
	Claims 10-25 have been withdrawn from consideration.
	Claims 1-3, 5 and 8-9 are examined on the merits in the present Office action.

Claim Rejections - 35 USC § 112
Indefiniteness
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5 and 8-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “[a]n inbred watermelon plant…”. The applicant has not provided a definition of “inbred”. It is not clear if the applicant is using the term broadly, e.g. to encompass anything which is not an F1 generation, or if the applicant intends for a definition which requires that the plant is nearly homozygous at all loci or if the plant is required to have been produced by a minimum number of successive self-fertilization generations. Dependent claims which fail to cure the deficiency are also rejected.

Improper dependency
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The applicant has claimed an inbred watermelon plant in claim 1, then in claim 3 recites that the inbred watermelon is tetraploid or diploid. In light of inbred watermelon only being diploid or tetraploid, this requirement fails to further limit the requirements of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 112
Written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicant has claimed an inbred watermelon plant wherein the plant is dioecious. 
The applicant has described crossing inbred watermelon plants CTR (PI 244019), an andromonoecious plant with ZWRM (PI 593359), a monoecious plant, resulting in progeny which varied from monoecious to andromonoecious and trimonoecious (page 30 of the specification).
	The applicant has not described any inbred plants which are dioecious.
	Luna (Luna et al. Heredity. 99:466-476. 2007) provides that it is known in the art that dioecious (obligate outcrossing) plants have the lowest levels of inbreeding (page 473, right column, paragraph 2). Therefore, if the applicant was in possession of dioecious plants, it would not be expected that the dioecious plants would be inbred.
	Therefore, given the lack of written description in the specification, the applicant does not appear to have been in possession of the claimed invention at the time this application was filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 3, 5 and 8-9, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Prothro (Genetic mapping of phenotypic and quantitative trait loci underlying horticulturally important traits in watermelon, Thesis, University of Georgia, December 2010) taken with evidence from Kumar (Kumar and Wehner. Acta Horticulturae. Cucurbit Genetics Cooperative Report. 42-43. 2011), PI 244019 (PI 244019. U.S. National Plant Germplasm System. GRIN-Global. 2022) and PI 593359 (PI 593359. U.S. National Plant Germplasm System. GRIN-Global. 2022).  
The applicant claims an inbred watermelon plant comprising an introgressed allele locus that confers a percent male flowers phenotype, wherein the locus comprises NW0249365 and NW0250112 or a progeny plant therefrom where the progeny plant comprises the allele locus. 
Prothro discloses a cross between watermelons lines ZWRM50 (PI 593359) and CTR-Delagoa (PI 244019) (page 2, last paragraph). The specification confirms that the applicant also used these lines for the instant invention (Page 29, Example 1). Prothro further discloses a linkage map produced from F2 progeny of this cross and indicates that is comprises a genomic region flanked by NW0249365 and NW0250112, wherein this region in linked to female flowering frequency and hermaphroditic flowering frequency (Figure 4.4, caption on page 81, in particular (R) and (S) on page 85). 
	Prothro does not explicitly disclose that the watermelon lines used for crossing were inbred. Kumar provides evidence that the rate of natural outcrossing in watermelon is near zero (page 42, right column, paragraph 3). The GRIN deposit information for each PI 244019 and PI 593359 do not explicitly state the homozygosity nor confirm that they are “inbred”; however, they provide that the accessions were “wild material” and a “landrace”, respectively. Because Watermelons naturally have a near-zero outcrossing rate, PI 244019 and PI 593359 would be considered by one of ordinary skill in the art to be “inbred”. Further, self-pollinations of these accessions by the USDA for line maintenance would make them even more inbred. The applicant has not provided a special definition of “inbred” which would exclude these accessions from being defined as inbred.
Claim 5 requires that the percent male flowers are at least 90%. Given that the prior art plant is the same plant contemplated by the claims and has the same genomic region contemplated by the claims, it would inherently comprise the limitation recited in claim 5.   
	Therefore, claims 1, 3, 5 and 8-9 are anticipated by Prothro. 

See In re Best, 195 USPQ 430, 433 (CCPA 1977), which teaches that where the prior art product seems to be identical to the claimed product, except that the prior art is silent as to a particularly claimed characteristic or property, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention.

Applicant’s arguments
	The applicant has argued that the rejection under 35 USC 102(b) does not apply because Prothro does not teach or suggest multiple generations of inbreeding and selection for progeny containing the claimed locus. Therefore, the applicant argues, the knowledge and motivation to produce such a plant is missing in Prothro as Prothro was unable to determine the loci responsible for percent male flowers. 
	This argument has been fully considered but it is not persuasive. Prothro clearly discloses markers NW0250112 and NW0249365 are present in progeny from a cross using the same parents as the applicant had used. If these markers indicate the presence of the claimed trait then the progeny disclosed by Prothro would inherently anticipate the claimed invention. 
Failure of those skilled in the art to contemporaneously recognize an inherent property, function or ingredient of a prior art reference does not preclude the finding of anticipation, Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999).

Conclusion
Claims 1-3, 5 and 8-9 are rejected.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663